Title: [Diary entry: 9 September 1784]
From: Washington, George
To: 

9th. Having discharged the hired Horses which were obtained at the Springs, & hired one more only to supply the place of one of mine, whose back was much hurt, we had them loaded by Six oclock, and was about to set out when it began to rain; which looking very likely to continue thro’ the day, I had the Loads taken of to await the issue. At this place I met with a Man who lives at the Mouth of ten Miles Creek on Monongahela, who assured me, that this Creek is not Navigable for any kind of Craft a Mile from its Mouth; unless the Water of it is swelled by rain; at which time he has known Batteaux brought 10 or 12 miles down it. He knows little of the Country betwn. that and the little Kanhawa & not more of that above him, on the Monongahela. The day proving rainy we remained here.